Citation Nr: 1112926	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to temporary total evaluations during convalescence following right knee surgeries.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issues of entitlement to temporary total evaluations during convalescence following right knee surgeries; entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD); and entitlement to a total rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was last denied in an unappealed May 2003 rating decision.

2.  Evidence associated with the claims file since the unappealed May 2003 rating decision has not previously been considered by VA, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record was at least in equipoise as to whether the Veteran's current right knee disorder was related to his active duty service.

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A right knee disorder was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen his claim of entitlement to service connection for a right knee disorder because the claim is reopened.  Further, herein the Board is granted service connection for a right knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from February 1969 to February 1973.  In November 2002, he submitted a claim of entitlement to service connection for a right knee disorder, which was denied in May 2003.  Although the Veteran was provided notice of the decision and notice of his appellate rights that same month, the Veteran did not perfect an appeal.  Accordingly, the May 2003 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In January 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder, which was denied by the RO in October 2009.  After the Veteran perfected an appeal, the claim was certified to the Board for appellate review.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  As the May 2003 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened.  

At the time of the May 2003 rating decision, the relevant evidence of record included the Veteran's service treatment records.  According to these records, the Veteran was treated on July 20, 1970, following a fall from a truck during which he struck his right knee.  A contemporaneous radiological examination was negative.  The evidence of record at the time of the May 2003 rating decision also included private treatment reports from the Blue Ridge Clinic that demonstrated complaints of and treatment for "probable" right knee osteoarthritis.  Further, the Veteran was afforded a VA examination in March 2003 to ascertain the presence of a right knee disorder.  The VA examiner was asked to opine as to the relationship, if any, between any found right knee disorder and the Veteran's active duty service, to include the July 20, 1970 fall.  During the examination, the Veteran reported that his right knee was "somewhat painful" following the inservice fall, but that he did not develop symptoms such as popping, cracking, and hurting, until about 4 years before the examination.  Ultimately, the diagnosis was right knee osteoarthritic joint disease.  The examiner then opined, "Indeed, the fall in 1970 while [the Veteran] was in the military may have some relationship to the onset of this problem and, in my opinion, it is as likely as not that that is true."

In May 2003, the Veteran's claim was denied because the RO determined that the evidenced of record failed to demonstrate that the Veteran's right knee disorder was either incurred or caused by his active duty service. 

In January 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder.  In October 2009, the RO denied reopening the claim, finding that the evidence submitted since the May 2003 rating decision was not new and material.  Such determinations, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to a January 2008 claim of entitlement to a temporary total evaluation during convalescence following right knee surgery, the Veteran asserted that he injured his right knee during his active duty service and that he had "trouble" with it ever since.

The Board finds that the Veteran's statement is competent and credible evidence of lay observable symptoms associated with a right knee disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (finding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  The Veteran's statement is "new" evidence as it has not been previously submitted for VA consideration.  At the time of the May 2003 rating decision, the Veteran did not assert that his experienced symptoms of a right knee disorder since the inservice fall.  See 38 C.F.R. § 3.156(a).  This evidence is also "material" as it relates to an un-established fact necessary to substantiate the claim.  Id.  Specifically, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The Veteran's statement serves as competent and credible evidence of a continuity of lay observable symptoms since the inservice fall.  Layno, 6 Vet. App. at 469; Justus, 3 Vet. App. at 513.  Accordingly, the Board finds that new and material evidence has been associated with the claims file since the May 2003 rating decision, and further finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  Consequently, the issue of entitlement to service connection for a right knee disorder is reopened.  38 C.F.R. 
§ 3.156(a); Shade, 24 Vet. App. at 116-18.   

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

As discussed above, the Veteran's service treatment records demonstrated that he received treatment for a right knee injury on July 20, 1970, following a fall wherein he struck his right knee.  Service treatment records dated after July 20, 1970, did not demonstrate complaints of or treatment for a right knee disorder.

In March 2003, the Veteran underwent a VA examination of his right knee.  The VA examiner was asked to provide an opinion as to the etiological relationship, if any, between any found right knee disorder and the Veteran's active duty service, to include the July 20, 1970 fall.  The diagnosis was right knee osteoarthritic joint disease.  The examiner then opined, "Indeed, the fall in 1970 while [the Veteran] was in the military may have some relationship to the onset of this problem and, in my opinion, it is as likely as not that that is true."

According to a March 2008 VA discharge summary, the Veteran underwent total right knee arthroplasty in approximately January 2008.  Six weeks after this operation, the Veteran fell and sustained a right periprosthetic patella fracture.  He elected operative intervention for fixation of his right periprosthetic patella fracture in March 2008.  According to a February 2010 orthopedic surgery note, the Veteran underwent a patellectomy subsequent to the March 2008 fixation procedure.  The diagnosis in February 2010 was status post total right knee arthroplasty, complicated by a patellar fracture and subsequent patellectomy, with a persistent extensor lag.

The March 2003 VA examiner stated that the Veteran's inservice fall "may" be related to his current right knee disorder.  Had the examiner's opinion concluded at this point, the opinion would be inadequate for purposes of determining service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions couched in terms of "may" or "possible" are too speculative to establish service connection); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  However, the examiner continued the opinion by stating that it was "as likely as not" that the Veteran's current right knee disorder was related to the inservice fall.  

The Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The VA examiner's May 2003 opinion represented the only competent opinion of record concerning the etiology of the Veteran's current right knee disorder.  Accordingly, the Board finds that the evidence of record is at least in equipoise.  With application of the benefit-of-the-doubt, the Board finds that service connection is warranted for a right knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is granted.

Service connection for a right knee disorder is granted.


REMAND

A.  Convalescence

In January 2008, the Veteran submitted a claim of entitlement to temporary total evaluations during convalescence following right knee surgeries.  This claim was denied in May 2008 because service connection had yet to be established for a right knee disorder.  The Veteran perfected an appeal and the claim was certified to the Board contemporaneously to his claim of entitlement to service connection for a right knee disorder.

Generally, temporary total evaluations associated with convalescence are, in essence, a rating issue to be determined by the RO in the first instance.  Given that service connection for a right knee disorder has been granted herein, the Board finds that a remand is warranted in order for the RO to re-adjudicate the Veteran's entitlement to temporary total evaluations pursuant to operative procedures on his now service-connected right knee disability.  See 38 C.F.R. § 4.30 (2010).


B.  PTSD

The Veteran filed a claim of entitlement to service connection for PTSD in August 2006.  In February 2007, the Veteran was afforded a VA examination to ascertain the presence of PTSD and, if present, the severity and etiology thereof.  Based on this examination, service connection was granted for PTSD and a 30 percent evaluation was assigned thereto, effective August 8, 2006.  The Veteran perfected an appeal, seeking a higher initial evaluation.  The evidence of record since the February 2007 VA examination did not include treatment for or assessments of the severity of the Veteran's service-connected PTSD.  The Board finds that the February 2007 VA examination is too remote to accurately evaluate the present severity of the Veteran's service-connected PTSD.  To ensure that VA meets its duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4).

C.  TDIU

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the other issues being remanded herein.  As such, the Board finds that a remand is warranted in order for the Veteran's TDIU claim to be contemporaneously adjudicated by the RO.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant in support of his claims that has not already been associated with the claims file.  Specifically, the RO must request that the Veteran submit or identify evidence associated with or resulting from right knee treatment, to include operative reports.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, and the frequency or severity of the Veteran's PTSD symptoms to include if present:  affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must explain why speculation is required.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO must review the examination report to ensure that it is responsive to and in compliance with the directives of remand.  If not, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO must then re-adjudicate all of the Veteran's claims at issue herein, incorporating any additional evidence received since the June 2010 statement of the case.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


